Citation Nr: 1227781	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-12 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety disorder. 

2. Entitlement to service connection for residuals of a broken nose. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1955 to October 1956. 

These matters come to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied service connection for an anxiety disorder and residuals of a broken nose. 

In September 2009 a Board hearing was held at the RO in Portland, Oregon before a Veterans Law Judge (VLJ); the transcript is of record.  In April 2012 correspondence the Veteran was informed that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board and is no longer available to consider the appeal.  The Veteran was offered a new Board hearing.  No response was received, and it is presumed that he does not want another hearing.  

Claims for service connection for psychiatric disabilities may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran filed a claim for anxiety disorder.  The medical evidence of record contains diagnoses of various psychiatric disabilities, including anxiety disorder, dysthymic disorder, and depression.  The issue on appeal has been recharacterized to include all of the Veteran's psychiatric disabilities. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.

At the September 2009 Board hearing the Veteran testified that he is receiving treatment from the VA, to include medications for psychiatric treatment.  However, there are no VA treatment records in the claims file and remand is required to obtain those records. 

The Veteran also testified that a doctor diagnosed him with a deviated septum which the Veteran contends is a residual of a broken nose in service.  It is unclear whether a VA or private physician diagnosed him, therefore a remand is required to determine who diagnosed him and to then make an effort to obtain those records. 

At the medical examination upon entry to service the Veteran was noted to have a preexisting psychiatric disorder, therefore his claim for service connection is one for aggravation.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153. 

At entry the Veteran was diagnosed with moderate psychoneurosis and noted to be  a moderately tense, anxious, timid boy of neurasthenic disposition with occasional disturbing emotional reactions.  In service the Veteran was treated for a passive aggressive reaction and found to be unsuitable for service.  This establishes that the pre-existing disability increased during service.  The Veteran contends that he has been treated for his psychiatric disability since service.  A VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the private or VA physician who diagnosed him with a deviated septum.  After securing the proper authorizations, if necessary, obtain all treatment records from the sources identified by the Veteran which are not already on file.  Document any and all unsuccessful attempts.

2. Obtain complete copies of all of the Veteran's VA treatment records. 

3. After the above has been completed, schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of the Veteran's current psychiatric disabilities.  The examiner is to accept as fact that the Veteran's pre-existing condition at entrance worsened during the course of his service.

After review of the claims file, the examiner is to provide an opinion as to whether the evidence demonstrates,  clearly and unmistakably, that any increase in severity during service was due to the natural progress of the disease.   

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  It is an onerous evidentiary standard, requiring that the result be undebatable.  

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


